January 21, 1933. The opinion of the Court was delivered by
This action was begun in the Court of Common Pleas for Spartanburg County, October 22, 1930, for the foreclosure of real estate mortgage executed by Robert O. Monk to the respondent, Crow. The infant defendants, Robert O. Monk, Jr., Richard Bishop Monk and Betty Ellen Monk, appear in the case by their duly appointed guardian ad litem, who filed answer to the complaint, and the defendants Aleta Geddes Haskell and Nina Geddes Nelson also filed answers to the complaint, which defendants set up the same defense as the infants above named, alleging in their answers that Robert O. Monk, the mortgagor, was not seized of a fee-simple title to the premises and had only a life estate therein, with remainder to these defendants. The other defendants to the action, other than the defendant Robert O. Monk, have liens against the property involved by reason of mortgages or judgments. The case, by order of the Court, was duly referred to Hon. Leroy Moore, master, for the purpose of taking the testimony and passing upon the issues in the case, who duly complied with the order of the Court and filed his report in the case. From this report the appellants appealed to the Circuit Court and the cause was heard before Hon. G.B. Greene, presiding Judge, who, after due consideration of the case, issued a decree confirming the master's report. The case now comes to this Court on appeal from the decree of his Honor, Judge Greene.
The facts and issues involved in the case are fully and clearly set forth in the report of the master, which report was confirmed by the Circuit Judge. We agree with the conclusion reached by the master and the Circuit Judge.
The exceptions are, therefore, overruled, and the judgment of the lower Court affirmed.
NOTE: The report of the master will be incorporated in the report of the case.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur. *Page 272